                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA,                                  CASE NO.: 2:21-cr-18


                v.


 ARTUR GRIGORYAN,

            Defendant.



                                             ORDER

       The Court will conduct an Arraignment hearing in this case on May 19, 2021 at 1:30

p.m., in Courtroom 2, at the Brunswick Federal Courthouse. Due to the global spread of

Coronavirus Disease 2019 (COVID-19), the Court advises the parties and other participants as

follows:

       Any person who has COVID-19 symptoms (e.g., fever or chills, cough, shortness of

breath or difficulty breathing, fatigue, muscle or body aches, headache, new loss of taste or

smell, sore throat, congestion or runny nose, nausea or vomiting, diarrhea) or who has recently

been exposed to a person confirmed to have COVID-19 should not attend the hearing. All

persons attending the hearing, to include counsel for both parties and any representatives, to

include, case agents, any attending family members, etc., will be screened at the entrance of the

Courthouse. All persons who attend the hearing are encouraged to bring and wear face masks.

To the best of their abilities, all persons attending the hearing should remain six feet apart from

each other and should use best practices regarding handwashing and use of hand sanitizer. These
recommended safety measures are for your protection and for the protection of the employees of

the Court.

       If any party or any party’s attorney believes this proceeding should be conducted by

electronic means, or wishes to join the in-person hearing by video conference, that party or

attorney must file a written motion stating the basis for the request at least 24 hours before the

scheduled hearing. Absent a written motion and an order granting the motion, the Court will

expect parties and their counsel to appear and participate at the proceeding in person.

Additionally, if any other person (i.e., an individual who is not a party or an attorney for a party)

wishes to attend or participate in this hearing by electronic means for reasons related to COVID-

19, that person should immediately contact the undersigned’s Courtroom Deputy Clerk Kim

Mixon at (912) 262-2602 or by email at kim_mixon@gas.uscourts.gov so that the Court can

arrange for the individual to attend or participate in the proceeding by electronic means.

       SO ORDERED, this 4th day of May, 2021.




                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
